Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 1/27/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-2, 4-5, 8, 10-11, 13 and 16-20 are pending in this application.
Claims 17-20 have been withdrawn,
Claim 6 has been cancelled.
 Claims 1-2, 4-5, 8, 10-11, 13 and 16 have been rejected.  

Double patenting
4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l) (l) -706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer

5.	 Claims 1,2, 4-5, 8,10-11,13, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (latest filed claims filed 10/09/2020) 1-2, 4-6, 8-13 respectively of co-pending Application No. 15/376298 (US 2018/0161292).
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one embodiment of the claims is identical.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant independent claim 1 is a preterm infant formula i.e. nutritional composition comprising: a carbohydrate source; a protein equivalent source; a fat or lipid source and dietary butyrate.
Claim 1 of co-pending application 15/376,298 is a nutritional composition comprising: a carbohydrate source; a protein equivalent source; a fat or lipid source; and dietary butyrate.
Instant claim 2 of the present application is similar to the claim 2 of co-pending application 15/376,298 is the nutritional composition of claim 1, wherein the nutritional composition further comprise a probiotic.

Claim Rejections - 35 USC §103
6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

7.    The following is a quotation of pre-AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.    Claims 1, 2, 4, 5, 8 and 10, -are rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Ye et al. (US 2011/077300 and further in view of evidence given by Ganapathy et al. US 2009/0123388 and further in view of Banavara et al. US 2014/0255538 and further in view of evidence given by NPL Minamiyama et al. (2004).

10.    Regarding claim 1, Rangavajla et al. discloses an infant formula containing partially hydrolyzed protein, carbohydrate, lipid, vitamins and minerals in the composition ([0036]). Rangavajla et al. also discloses that the infant formula contains long chain polyunsaturated fatty acid (LCPUFA) ([0040]). Rangavajla et al. also discloses that the method provides the protein proportionate whey and casein similar to human breast milk ([0025]), and protein can be hydrolyzed protein ([0049]), and, hydrolyzed protein as peptide provides its superiority to better effect with better digestion and less immunogenic potential (i.e. less allergic) ([0059]). Rangavajla et al. also discloses that the nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins whey and casein (in Abstract, [0029], [0030]) followed by combining a source of carbohydrate and lipid source to form infant formula ([0013]) which becomes similar to proteins found in human milk ([0014]). Rangavajla et al. discloses a nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins whey and casein (in Abstract, [0029]). Applicants’ specification identifies the recited sequences as ‘protein equivalent source’ is provided by a whey, casein hydrolysate, and hydrolyzed by Protease N (in applicants’ specification, in PGPUB, [0019], [0089], [0091], [0093]). Therefore, the sequences of the peptides as claimed in claim 1 is inherent to the Protease N mediated whey and casein protein hydrolyzed milk.

Rangavajla et al. is silent about ‘sodium butyrate’ in the infant formula as claimed in claim 1.
Ye et al. discloses that butyrate as ‘sodium butyrate’ is used as dietary supplement in food e.g. butter, cheese etc. ([0005]) and it also provides the benefit of serving as increasing energy, holds potential to prevent obesity etc. ([0003]-[0007]) to
meet claim 1.
It is to be noted that it is known that butyrate is a nutritional element in milk as is evidenced by Ganapathy et al. who discloses that butyrate is present in human milk ( [0170] of Ganapathy et al.). It is also to be noted that the disclosed infant formula of Rangavajla et al. is similar to human milk ([0025]). Therefore, milk of Rangavajla et al. can be supplemented with sodium butyrate.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify infant formula of Rangavajla et al. with the incorporation of the teaching of Ye et al. to include dietary supplement butyrate as 
It is to be noted that as the combinations of prior art disclose the individual components and their amounts which meet the claimed amount of claim 1, therefore, the infant formula would inherently serve as infant formula including preterm infant formula to server preterm infants and also would have the inherent property to “accelerate myelination in a preterm infant in need thereof” as claimed in claim 13. Additionally, it is also evidenced by NPL Minamiyama M et al. that butyrate has a nutritional role to maintain healthy neuron and accelerates myelination (at least in Abstract).
Rangavajla et al. in view of Ye et al. are silent about amount of sodium butyrate as claimed in amended claim 1.
Rangavajla et al. discloses that lipid is 3 to 7 g/100 Kcal ([0036]).
 Banavara et al. discloses that butyric acid is present 4.4 g/I00g lipid (fatty acid) ([0081]).
Therefore, approximately, 3 gm lipid has 132 mg and 7 gm lipid has about 308 mg butyric acid (44mg butyric acid/g lipid) which can be ‘butyrate’ as butyric acid salt butyrate is present in natural human milk as is evidenced by Ganapathy et al.
 (Ganapathy et al. [0170]). Therefore, the modified Rangavajla et al. with the supplemented sodium butyrate can include and can substitute the equivalent amount of butyrate present which ranges between 132 mg-308 mg equivalent butyric acid in 3 to 7 g lipid/100 Kcal ([0036]) which overlaps with the claim range amount of butyrate with 
It is to be noted that after fractionation, as butyric acid (fatty acid 4:0) is reduced, it can be supplemented with butyric acid salt butyrate is present in natural human milk as is evidenced by Ganapathy et al. (Ganapathy et al. [0170]) in order to modify Rangavajla et al. to include enriched lipid with equivalent butyrate necessary per 100 Kcal have the benefits of enriched lipid fraction (in Abstract of Banavara et al.) and also the benefit of butyrate to provide butyrate as nutritional additive which controls obesity as disclosed by Ye et al. ([0003]-[0007]).

11.	 Regarding claim 2, Rangavajla et al. also discloses that the infant formula contains probiotic also ([0038]).

12.    Regarding claim 4, Rangavajla et al. also discloses inositol present in the infant formula ([0061]).

13.    Regarding claim 5, Rangavajla et al. also discloses prebiotic in the formula composition ([0020], [0039]).

14.    Regarding claim 8, Rangavajla et al. in view of Ye et al. are silent about “enriched lipid fraction derived from bovine milk”.
Banavara et al. discloses that the lipid source contains bovine milk lipid source that includes milk-fat globule membrane (Abstract, [0006], [0035], [0069]) in order to 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rangavajla et al. with the incorporation of the teaching of Banavara et al. to include the disclosed amount of butyrate supplemented enriched lipid fraction in order to provide lipid from milk derived lipid fraction as source of energy as enriched lipid fraction having multinutritional benefits (at least in Abstract of Banavara et al.), which is in combination with butyrate supplemented lipid, provides the additional benefits of butyrate e.g. to control obesity etc. as disclosed by Ye et al. (in Ye et al., [0003]-[0007]) and discussed above for claim 1.
Claim 8 is also considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 

15.    Regarding claim 10, Rangavajla et al. also discloses that the composition contains long chain PUFA ([0040]) and it can include arachidonic acid, docosahexanoic acid and it can be both in the nutritional composition also ([0040]).



16.    Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Ye et al. (US 2011/077300 as applied to claim 1 and further in view of Khoury et al. (in J Nutrition and Metabolism pages 1-28, 2012), in view of Li et al. (in Pediatrics vol 133 No 6 June 2014 el 533).

17.    Regarding claim 11, modified Rangavajla et al. do not disclose beta glucan in the composition.
El-Khoury teaches that "...beta glucan ((3-glucan)... a dietary fiber readily found in oat and barley bran... is a relatively inexpensive milling byproduct, and it is added to foods on the assumption that this will contribute to health benefits" (p 1,2nd Col, 1st paragraph) and that "[beta] glucan also contributes to glycemic control", obesity etc.
 (thus lowering the incidence of metabolic syndrome, p 6, 2nd Col, bottom). It is known that the metabolic syndrome e.g. obesity is a common problem for children.
One of ordinary skill in the art as of the effective date of the invention would have been motivated to further modify modified Rangavajla et al. with the addition of glucan as taught by El-Khoury because the resulting composition would provide an additional component to lower the incidence of metabolic syndrome, obesity etc. as described by El-Khoury (p 6, 2nd Col, bottom). One would have a reasonable expectation of success as El-Khoury teaches that (3-glucan is added to foods to contribute to health (p 1,2nd Col, 1st paragraph).

One of ordinary skill in the art as of the effective date of the invention would have been motivated to further modify modified Rangavajla et al. with the addition of glucan as taught by Li et al. in order to provide an increase of immune system and therefore helps to have healthy children (at least in e 1533, el 1534 mid column paragraph at least above “Method”).

18.  	Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Ye et al. (US 2011/077300 and further in view of Banavara et al. US 2014/0255538 and in view of evidence given by Ganapathy et al. US 2009/0123388 and further in view of evidence given by NPL Minamiyama et al. (2004).

19.	 Regarding claim 13, Rangavajla et al. discloses that amount of carbohydrate can vary between 8 to 12g/100 Kcal, amount of lipid can vary between 3 to 7 g/100 Kcal and protein typically can vary from about 1 to about 5 g/100 Kcal ([0036]) to meet claim 13.
Rangavajla et al. also discloses that the infant formula contains long chain polyunsaturated fatty acid (LCPUFA) ([0040]).
Regarding claim 13, Rangavajla et al. also discloses an infant formula containing partially hydrolyzed protein, carbohydrate, lipid, vitamins and minerals in 
Rangavajla et al. discloses a nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins whey and casein (in Abstract, [0029]). Applicants’ specification identifies the recited sequences as ‘protein equivalent source’ is provided by a whey, casein hydrolysate, and hydrolyzed by Protease N (in applicants specification, in PGPUB, [0019], [0089], [0091], [0093]). Therefore, the sequences of claim 14 is inherent to the whey and casein protein hydrolyzed milk. Milk thus comprises SEQ ID NOs: 4, 13, 17, 21, 24, 30-32, 51, 57, 60, and 63. Regarding the limitation that the peptides recited in the instant claim be between 1 -99% of the protein component, Rangavajla et al. discloses that casein: whey protein can be 60:40 ([0025]) and casein source can be non -fat milk solid ([0027]) and both of them can make 50% protein on a dry weight basis ([0028]). Therefore, as the hydrolyzed peptide is derived from the hydrolyzed whey and casein, which contributes 50% protein on a dry weight basis, therefore, it meets the claim limitation of “1 % to 99% of the protein equivalent source”.
Rangavajla et al. also discloses that 

The amount of lipid can vary between 3 to 7 g/100 Kcal and
The long chain polyunsaturated fatty acid (LCPUFA) e.g. DHA etc. can be 5 to 80mg/100 Kcal ([0042]) and
The protein typically can vary from about 1 to about 5 g/100 Kcal ([0036]) to meet claim 13.
Rangavajla et al. is silent about the amount of dietary butyrate is present in the nutritional composition.
Ye et al. discloses that butyrate as ‘sodium butyrate’ is used as dietary supplement in food e.g. butter, cheese etc. ([0005]) and it also provides the benefit of serving as increasing energy , holds potential to prevent obesity etc. ([0003]-[0007]).
It is to be noted that butyrate is a nutritional element in human milk as an evidenced by Ganapathy et al. ([0170] of Ganapathy et al.). Therefore, one of ordinary skill in the art would have been motivated to modify the infant formula of Rangavajla et al. by Ye et al. in order to supplement with sodium butyrate.
Modified Rangavajla et al. are silent about (i) amount of butyrate as claimed in claim 13.
Rangavajla et al. discloses that lipid is 3 to 7 g/100 Kcal ([0036]). 
Banavara et al. discloses that butyric acid is present 4.4 g/I00g lipid (fatty acid) ([0081]).
Therefore, approximately, 3 gm lipid has 132 mg and 7 gm lipid has about 308 mg butyric acid (44mg butyric acid/g lipid) which can be ‘butyrate’ as butyric acid salt butyrate is present in natural human milk as is evidenced by Ganapathy et 
It is to be noted that after fractionation, as butyric acid (fatty acid 4:0) is reduced, it can be supplemented with butyric acid salt butyrate is present in natural human milk as is evidenced by Ganapathy et al. (Ganapathy et al. [0170]) in order to modify Rangavajla et al. to include enriched lipid with equivalent butyrate necessary per 100 Kcal have the benefits of enriched lipid fraction (in Abstract of Banavara et al.) and also the benefit of butyrate to provide butyrate as nutritional additive which controls obesity as disclosed by Ye et al. ([0003]-[0007]).
It is to be noted that as the combinations of prior art disclose the individual components and their amounts which meet the claimed amount of claim 13, therefore, the infant formula would inherently serve as infant formula including preterm infant formula to server preterm infants and also would have the inherent property to “accelerate myelination in a preterm infant in need thereof” as claimed in claim 13.
Additionally, it is also evidenced by NPL Minamiyama M et al. that butyrate has a nutritional role to maintain healthy neuron and accelerates myelination also (at least in Abstract).

.

Response to arguments
21.	Applicants’ arguments and amendments have been considered. It is to be noted that applicants mentioned on first page, first paragraph of Remarks section that Claims 1-2, 4-6, 8, 10-11, 13 and 16 -20 are pending in the application. However, the filed claims on 1/27 / 2021 has cancelled claim 6. Therefore, examiner considered Claims 1-2, 4-5, 8, 10-11, 13 and 16 -20 are pending in the application.

22.	Regarding ODP, accordingly, examiner has cancelled claim 6 from ODP rejection in this office action. However, examiner holds the rejection in abeyance until there is an indication of allowable subject matter as mentioned by the applicants, 

23.	Applicants argued on page 7 paragraph 5 (Remarks section)   that “Examiner used concept of inherent obviousness to allege that the claimed composition can accelerate myelination in preterm infants”. Applicants continued to argue that “no prior art mentioned myelination at all”.
In response, it is to be noted that 
(a) prior art of record, in combination, meet the claimed range amounts for each individual components and
 	(b) the individual components having identical or similar structure and function and it is within the skill of one of ordinary skill in the art to optimize from the disclosed 
Therefore the acceleration of myelination in a preterm infant composition has been properly indicated as an inherent property of the article as the examiner has set forth a basis in fact and/or technical reasoning in support of inherency.  
According to MPEP 2112 II : "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty)”.
Therefore, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433‐4 (CCPA 1977).

24.	Applicants argued on page 8, paragraphs 3-5  (Remarks section, and it includes continued arguments related to Ye et al. as secondary prior art and Ganapathy et al. as evidentiary reference are discussed pages 8-10) section that
(i) “No cited reference teach preterm infant” as alleged on page 8 fourth paragraph (in Remarks),
(ii)  “Applicant submits that a person of ordinary skill in the art could not have predicted that the claimed nutritional composition would have been able to accelerate myelination in a preterm infant”. 
(iii) Applicants also argued that “there would be no motivation to modify the composition taught in Rangavajla to include butyrate or any of the other ingredients as taught in Ye, Ganapathy, or Minamiyama to arrive at the claimed nutritional composition and have the claimed acceleration of myelination in a preterm infant, with a reasonable expectation of success. None of Banavara, El Khoury, or Li provide such reasonable expectation of success”.
(iv) Applicants also argued using the disclosure from one reference by Agostoni who teaches that the nutritional needs of preterm infants are distinct from full-term infants, and further that preterm infants with certain disorders or conditions can have unique nutritional requirements. See Agostoni, e.g., Abstract and p. 86. Guidelines, particularly Tables 3.1 and 3.2 on pages 24 and 25, teaches that preterm infants often require more nutrients and have higher energy requirements than full-term infants. This reference specifically teaches that “There are a variety of conditions of prematurity that

In response to (i), to the allegations that “no cited reference teach preterm infant” as alleged on page 8 fourth paragraph (in Remarks), it is to be noted that Rangavajla  et al. discloses that “infant” is defined as any infant less than one year old ([0021]) and therefore, it includes ‘preterm infant’.
In response to (ii), this is considered as applicants argued that the claimed nutritional composition would have been able to accelerate myelination in a preterm infant” which is considered as an unexpected result. Examiner does not agree. 
It is to be noted that applicants did not distinguish between what is expected versus unexpected result. It is also to be noted that the examples are insufficient to overcome the above rejection because (1) applicants has not compared the claimed invention to the teachings of the reference and (2), more importantly, the examples are not commensurate in scope with the claims because the examples are directed to specifics not defined by the independent claim 1. The examples no way allow the examiner to determine a trend for the results.
In this instance, for example, the results in the examples (at least in Example 2, Fig 1 [0247]-[0250]) show only  the in vitro dose dependent effect of sodium butyrate on oligodendroglial cultured cells (at least in Example 2, Fig 1 [0247]-[0250]) using rodent brain cortices ([0245]). The showing of unexpected results is not commensurate in scope with the present independent claim 1. The data in the specification is only for 
However, in order to establish clear critical evidence, evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. (In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02
The combinations of prior arts disclose all the components and their amounts which is used to serve as infant formula and “infant” is defined as any infant less than one year old as disclosed by Rangavajla  et al. ([0021]) and therefore, it includes ‘preterm infant’. Therefore, it meets the claimed   ‘preterm infant formula’ of the claimed invention of independent claim 1. This would result in “accelerated myelination in a preterm infant’ because the structures of the supplements are identical and therefore, the composition will have the ‘identical functional property’, therefore, it is not unexpected result. 
 Additionally, examiner has also presented in the office action above the evidence as evidenced by NPL Minamiyama M et al. that butyrate has a nutritional role to maintain healthy neuron and accelerates myelination (at least in Abstract) and therefore, it is not an unexpected result.
 In response to (iii), it is to be noted that Ye et al. discloses that one of ordinary skill in the art would have been motivated to include butyrate in compositions that are intended to treat obesity, increase insulin sensitivity , and increase energy expenditure ([0003]-[0007]). Applicants agreed that applicants reference by Agostoni et al. also . Ye et al. discloses that butyrate as ‘sodium butyrate’ is used as dietary supplement and it not only might hold potential to prevent obesity etc. it does provide the benefit of serving as increasing energy ([0003]-[0007]), which is taught and mentioned in the rejection. 
In response to (iv), applicants also agreed that applicants mentioned article by Agostoni et al. teaches that preterm infants have unique more additional nutritional requirements which will provide higher energy requirements etc. (in Remarks, at least on page 8 last paragraph). Therefore, it is understood that the motivation of using butyrate provides more energy etc. and is therefore, it is proper. In addition, in order to strengthen the rejection, examiner used an evidentiary reference by Ganapathy et al. (just) to provide evidence that human milk has sodium butyrate and therefore, infant formula including preterm infant milk can be supplemented with sodium butyrate. 

25.	Applicants’ argued on page 11, second paragraph (Remarks section) that “Minamiyama et al. discloses that sodium butyrate can ameliorate spinal and bulbar muscular atrophy in a mouse model of the condition”.
In response, it is to be noted that “Minamiyama et al.is an evidentiary reference and not used as secondary prior art. The reason Minamiyama et al.is  use as 

26.	Applicants argued on Pages 12second and  last paragraph that “impermissible hindsight must be avoided”   and page 14 first paragraph that “Examiner is “picking and choosing amounts of infant formula ingredients from the broad disclosures by combinations of prior arts of record”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

27.	Applicants argument on page 13 last paragraph related to claim 13 has therefore been addressed and the rejection will be maintained.  
Therefore, the rejection is maintained and made as final. 

Conclusion
28.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792